 

oOo Oo ND A SP WY HO eH

nN BO DRO DO DD et
BPXSRRRRBRBRBRKSP CZAR RADRTHR LS

 

 

Case 3:18-cr-05579-RJB Document 441 Filed 03/07/19

Presented to the Court by the foreman of the
Grand Jury in open Court, in the presence of
the Grand Jury and FILED in the U.S.
DISTRICT COURT at Seattle, Washington.

March.__7 19
/ , Clerk
Deputy

  

By

Page 1 of 24

UNITED STATES DISTRICT COURT FOR THE

WESTERN DISTRICT OF WASHINGTON

AT TACOMA
UNITED STATES OF AMERICA, CASE NO. CR18-5579RBL
Plaintiff,
v. SECOND SUPERSEDING
INDICTMENT

(1) CARLOS EDUARDO LOPEZ
HERNANDEZ,

(2) DANIEL OSVALDO ROCHA LOPEZ,

(3) JAIME HEREDIA CASTRO,

(4) JUAN AVILES BERRELLEZA,

(5) EDGAR CABRERA,

(6) OTHON ALONSO VEA
CERVANTES,

Formerly charged under the name
“Carlos Alejandro Castro Perez,”

(7) CESAR LOYA SOTO,

(8) MANUEL LOYA SOTO,

(9) JULIAN GAUGE ORDONEZ,

(10) JOSE LUIS SIERRA BARRIENTOS,

(11) HECTOR MANUEL URIAS
MORENO,

(12) JORGE VALENZUELA ARMENTA,

(13) URIEL ZELAYA,

(14) ARTURO FRIAS CEBALLOS,

(15) JUAN JOSE HIGUERA GONZALEZ,

(16) JESUS RENE SARMIENTO
VALENZUELA,

(17) ALEK JAMES BAUMGARTNER,

(18) MONIQUE GREEN,

(19) ANDREW CAIN KRISTOVICH,

 

SECOND SUPERSEDING INDICTMENT
United States v. Lopez Hernandez, et al. (CR18-5579RBL) - 1

UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402

(253) 428-3800 _
Co fF IN DB A FP WO NH —

NO NO NY No HF | FF FEF FSF FEF OSE EEUU

 

 

Case 3:18-cr-05579-RJB Document 441. Filed 03/07/19 Page 2 of 24

(21) JOSE RANGEL ORTEGA,

(22) GERALD KEITH RIGGINS,

(23) ESTHER LA RENA SCOTT,

(24) MICHAEL JOHN SCOTT,

(25) KAREN SURYAN, —

(26) ORLANDO BARAIJAS,

(27) OSCAR HUMBERTO CARRILLO
SALCEDO, |

(28) MARTIN GONZALEZ JIMENEZ,

(29) HECTOR MARIO JACOBO
CHAIREZ,

(30) JESUS ALFONSO MORA
QUINONEZ,

(31) RAMON PUENTES, and

(32) GREGORY DAVID WERBER,

 

Defendants.

 

The Grand Jury charges that:
COUNT 1
(Conspiracy to Distribute Controlled Substances)

Beginning at a time unknown and continuing until on or about December 6, 2018,
in Pierce, Kitsap, King, Skagit, and Snohomish Counties, within the Western District of
Washington, and elsewhere, CARLOS EDUARDO LOPEZ HERNANDEZ, DANIEL
OSVALDO ROCHA LOPEZ, JAIME HEREDIA CASTRO, JUAN AVILES
BERRELLEZA, EDGAR CABRERA, OTHON ALONSO VEA CERVANTES, CESAR
LOYA SOTO, MANUEL LOYA SOTO, JULIAN GAUGE ORDONEZ, JOSE LUIS
SIERRA BARRIENTOS, HECTOR MANUEL URIAS MORENO, JORGE
VALENZUELA ARMENTA, URIEL ZELAYA, ARTURO FRIAS CEBALLOS, JUAN
JOSE HIGUERA GONZALEZ, JESUS RENE SARMIENTO VALENZUELA, ALEK
JAMES BAUMGARTNER, MONIQUE GREEN, ANDREW CAIN KRISTOVICH,
JOSE RANGEL ORTEGA, GERALD KEITH RIGGINS, ESTHER LA RENA SCOTT,
MICHAEL JOHN SCOTT, KAREN SURYAN, ORLANDO BARAJAS, OSCAR
HUMBERTO CARRILLO SALCEDO, MARTIN GONZALEZ JIMENEZ, HECTOR

SECOND SUPERSEDING INDICTMENT UNITED STATES ATTORNEY

; 1201 PACIFIC AVENUE, SUITE 700
United States v. Lopez Hernandez, et al. (CR18-5579RBL) - 2 TACOMA, WASHINGTON 98402

(253) 428-3800
 

o oe 4 DN On F&F WD YO

NO NO NH DH KH NHN NY NN HN me ee ee
Co nat NHN A BP W YN K& CO OO FAN HD A fF W NO —& &

 

 

Case 3:18-cr-05579-RJB Document 441 Filed 03/07/19 Page 3 of 24

MARIO JACOBO CHAIREZ, JESUS ALFONSO MORA QUINONEZ, and RAMON
PUENTES, and others known and unknown, did knowingly and intentionally conspire to
distribute substances controlled under Title 21, United States Code, Section 812,
Schedules I and II, to wit: heroin, Fentanyl, and methamphetamine, contrary to the
provisions of Title 21, United States Code. |

Specific Quantity Allegations as to Heroin

The Grand Jury further alleges that with respect to CARLOS EDUARDO LOPEZ
HERNANDEZ, DANIEL OSVALDO ROCHA LOPEZ, JAIME HEREDIA CASTRO,
JUAN AVILES BERRELLEZA, OTHON ALONSO VEA CERVANTES, CESAR
LOYA SOTO, JOSE LUIS SIERRA BARRIENTOS, HECTOR MANUEL URIAS
MORENO, ARTURO FRIAS CEBALLOS, JUAN JOSE HIGUERA GONZALEZ,
JESUS RENE SARMIENTO VALENZUELA, GERALD KEITH RIGGINS, MARTIN
GONZALEZ JIMENEZ, HECTOR MARIO JACOBO CHAIREZ, and JESUS
ALFONSO MORA QUINONEZ, their conduct as members of the conspiracy charged in
Count 1, which includes the reasonably foreseeable conduct of other members of the
conspiracy charged in Count 1, involved 1 kilogram or more of a mixture or substance
containing a detectable amount of heroin, in violation of Title 21, United States Code,
Section 841(b)(1)(A).

The Grand Jury further alleges that with respect to MONIQUE GREEN, KAREN
SURYAN, and URIEL ZELAYA, their conduct as members of the conspiracy charged in
Count 1, which includes the reasonably foreseeable conduct of other members of the
conspiracy charged in Count 1, involved 100 grams or more of a mixture or substance
containing a detectable amount of heroin, in violation of Title 21, United States Code,
Section 841(b)(1)(B).

Specific Quantity Allegations as to Fentanyl

The Grand Jury further alleges that this with respect to CARLOS EDUARDO
LOPEZ HERNANDEZ, DANIEL OSVALDO ROCHA LOPEZ, JAIME HEREDIA
CASTRO, JUAN AVILES BERRELLEZA, OTHON ALONSO VEA CERVANTES,

SECOND SUPERSEDING INDICTMENT UNITED STATES ATTORNEY

. 1201 PACIFIC AVENUE, SUITE 700
United States v. Lopez Hernandez, et al. (CR18-5579RBL) - 3 TACOMA, WASHINGTON 98402

(253) 428-3800
© oN A UR ww eK

NW NNN NNN WD HD wm we ee i
oN ON Be DH Nl lUCOlUlUlUCCOClUlUlCOClUSLUGDN OC BU OND

—
oO

 

 

Case 3:18-cr-05579-RJB Document 441 Filed 03/07/19 Page 4 of 24

CESAR LOYA SOTO, MANUEL LOYA SOTO, HECTOR MANUEL URIAS
MORENO, J ORGE VALENZUELA ARMENTA, ARTURO FRIAS CEBALLOS,
JUAN JOSE HIGUERA GONZALEZ, JESUS RENE SARMIENTO VALENZUELA,
ANDREW CAIN KRISTOVICH, ESTHER LA RENA SCOTT, MICHAEL JOHN
SCOTT, MARTIN GONZALEZ J IMENEZ, JESUS ALFONSO MORA QUINONEZ,
and RAMON PUENTES, their conduct as members of the conspiracy charged in
Count 1, which includes the reasonably foreseeable conduct of other members of the
conspiracy charged in Count 1, involved 400 grams or more of a mixture or substance
containing a detectable amount of N-pheny]l-N-[1-(2-phenylethyl)-4-piperidiny]]
propanamide (Fentanyl), and 100 grams or more of any analogue of N-phenyl-N-[1-(2-
phenylethyl)-4-piperidinyl] propanamide (Fentanyl), in violation of Title 21, United
States Code, Section 841(b)(1)(A).

The Grand Jury further alleges that with respect to ALEK JAMES
BAUMGARTNER and JOSE RANGEL ORTEGA, their conduct as members of the
conspiracy charged in Count 1, which includes the reasonably foreseeable conduct of
other members of the conspiracy charged in Count 1, involved 40 grams or more of a
mixture or substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-

4-piperidinyl] propanamide (Fentanyl), and 10 grams or more of any analogue of N-

| phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide (Fentanyl), in violation of Title

21, United States Code, Section 841(b)(1)B.).
Specific Quantity Allegations as to Methamphetamine

The Grand Jury further alleges that with respect to CARLOS EDUARDO LOPEZ
HERNANDEZ, DANIEL OSVALDO ROCHA LOPEZ, EDGAR CABRERA, OTHON
ALONSO VEA CERVANTES, JULIAN GAUGE ORDONEZ, URIEL ZELAYA, and
MARTIN GONZALEZ JIMENEZ, their conduct as members of the conspiracy charged
in Count 1, which includes the reasonably foreseeable conduct of the other members of
the conspiracy charged in Count 1, involved 50 grams or more of methamphetamine, its

salts, isomers, and salts of its isomers, and 500 grams or more of a mixture or substance

SECOND SUPERSEDING INDICTMENT UNITED STATES ATTORNEY

i 1201 PACIFIC AVENUE, SUITE 700 ~
United States v. Lopez Hernandez, et al. (CR18-5579RBL) - 4 TACOMA, WASHINGTON 98402

(253) 428-3800
 

Co eo SN OKO ON Re DW YO

DBO bho NH NH KH HN KY N NO =| = = | | FSF OS OS —
Oo NN OH BP WH NH KK CO BO DANI AD UN Ff WO NY —§& CO

 

 

Case 3:18-cr-05579-RJB Document 441 Filed 03/07/19 Page 5 of 24

containing a detectable amount of methamphetamine, its salts, isomers, and salts of its
isomers, in violation of Title 21, United States Code, Section 84.1(b)(1)(A).

‘The Grand Jury further alleges that with respect to ANDREW CAIN
KRISTOVICH, his conduct as a member of the conspiracy charged in Count 1, which
includes the reasonably foreseeable conduct of the other members of the conspiracy
charged in Count 1, involved 5 grams or more of methamphetamine, its salts, isomers,
and salts of its isomers, and 50 grams or more of a mixture or substance containing a
detectable amount of methamphetamine, its salts, isomers, and salts of its isomers, in
violation of Title 21, United States Code, Section 841(b)(1)(B). |

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1), and
846.

_ COUNT 2
(Conspiracy to Commit Money Laundering)

Beginning at a time unknown, but within the last five years, and continuing
through December 6, 2018, in Skagit County, within the Western District of Washington,
and elsewhere, JAIME HEREDIA CASTRO, ORLANDO BARAJAS, and others known
and unknown, unlawfully and knowingly combined, conspired, confederated and agreed
together and with each other to commit certain money laundering offenses under Title 18,
United States Code, Section 1956, as follows:

1956(a)(1)(B)G)

Did conduct and attempt to conduct financial transactions, that is: transactions
involving the movement of funds by wire and other means affecting interstate and foreign
commerce, which in fact involved the proceeds of specified unlawful activity, that is,
conspiracy to distribute controlled substances, in violation of Title 21, United States
Code, Sections 841(a)(1) and 846, knowing that the transactions are designed in whole or
in part to conceal and disguise the nature, the location, the source, the ownership, and the
control of the proceeds of the specified unlawful activity, in violation of Title 18, United
States Code, Section 1956(a)(1)(B)(i); and

SECOND SUPERSEDING INDICTMENT UNITED STATES ATTORNEY

i 120] PACIFIC AVENUE, SUITE 700
_ United States v. Lopez Hernandez, et al. (CR18-5579RBL) - 5 TACOMA, WASHINGTON 98402

(253) 428-3800
oOo fF HAND OT BP WH NH —

ph kfm fmm pm mk fk ek
on KN OH FP WD NY KS OS

No NMYwYY NY NY NY NY NY WD
on D OW FP WD NO —=& O&O

eed
oO

 

 

Case 3:18-cr-05579-RJB Document 441 Filed 03/07/19 Page 6 of 24

 

_ 1956(a))(B) Gi)

Did conduct and attempt to conduct financial transactions, that is: transactions
involving the movement of funds by wire and other means affecting interstate and foreign
commerce, which in fact involved the proceeds of specified unlawful activity, that is,
conspiracy to distribute controlled substances, in violation of Title 21, United States
Code, Sections 841(a)(1) and 846, knowing that the transactions are designed in whole or
in part to avoid a transaction reporting requirement under State and Federal Law, in
violation of Title 18, United States Code, Section 1956(a)(1)(B)(ii).

The Grand Jury further alleges this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 18, United States Code, Section 1956(h).

COUNT 3
(Conspiracy to Commit Money Laundering)

Beginning at a time unknown, but within the last five yéars, and continuing
through December 6, 2018, in King County, within the Western District of Washington,
and elsewhere, OSCAR HUMBERTO CARRILLO SALCEDO, CARLOS EDUARDO
LOPEZ HERNANDEZ, DANIEL OSVALDO ROCHA LOPEZ, EDGAR CABRERA,
GREGORY DAVID WERBER, and others known and unknown, unlawfully and
knowingly combined, conspired, confederated and agreed together and with each other to ©
commit certain money laundering offenses under Title 18, United States Code, Section
1956, as follows:

1956(a)(1)(B)G@)

Did conduct and attempt to conduct financial transactions, that is: transactions
involving the movement of funds by wire and other means affecting interstate and foreign
commerce, which in fact involved the proceeds of specified unlawful activity, that is,
conspiracy to distribute controlled substances, in violation of Title 21, United States
Code, Sections 841(a)(1) and 846, knowing that the transactions are designed in whole or |
in part to conceal and disguise the nature, the location, the source, the ownership, and the

SECOND SUPERSEDING INDICTMENT UNITED STATES ATTORNEY

i 1201 PACIFIC AVENUE, SUITE 700
United States v. Lopez Hernandez, et al. (CR18-5579RBL) - 6 TACOMA, WASHINGTON 98402

(253)428-3800
So Sf Ss HD nA FP WY NO =

wo NO BH LH BK LP KN KR ND wR mm mo ee pe
oN DN UH FP WN KF FTO FAN DH BP WN KK O&O

 

 

Case 3:18-cr-05579-RJB Document 441 Filed 03/07/19 Page 7 of 24

control of the proceeds of the specified unlawful activity, in violation of Title 18, United
States Code, Section 1956(a)(1)(B)(i); and
| 1956(a)(1)(B)(ii)

Did conduct and attempt to conduct financial transactions, that is: transactions
involving the movement of funds by wire and other means affecting interstate and foreign
commerce, which in fact involved the proceeds of specified unlawful activity, that is,
conspiracy to distribute controlled substances, in violation of Title 21, United States -
Code, Sections 841(a)(1) and 846, knowing that the transactions are designed in whole or
in part to avoid a transaction reporting requirement under State and Federal Law, in
violation of Title 18, United States Code, Section 1956(a)(1)(BY(ii).

The Grand Jury further alleges this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above. |

All in violation of Title 18, United States Code, Section 1956(h).

COUNT 4
(Money Laundering)

On or about November 29, 2018, in King County, in the Western District of
Washington, the Central District of California, and elsewhere, GREGORY DAVID
WERBER, did knowingly conduct and attempt to conduct a financial transaction
affecting interstate and foreign commerce, which transaction involved property
represented by a law enforcement officer to be the proceeds of specified unlawful
activity, specifically, distribution of controlled substances, in violation of Title 21, United
States Code, Section 841, with the intent to conceal and disguise the nature, location,
source, ownership and control, of property believed to be proceeds of specified unlawful
activity and to avoid a transaction reporting requirement under State or Federal law.

All in violation of Title 18, United States Code, Sections 1956(a)(3)(B),
1956(a)(3)(C) and 2.

SECOND SUPERSEDING INDICTMENT UNITED STATES ATTORNEY

. 1201 PACIFIC AVENUE, SUITE 700
United States v. Lopez Hernandez, et al. (CR18-5579RBL) - 7 TACOMA, WASHINGTON 98402

(253) 428-3800
Co eH ST HD A FSF WH NO

DO NO WN NY NH HN KH NY HN FR KS SS Se eH oe
ao THN vA SBP WO NY KY CO Oo DB nAIT HD mH FP WY NYO KF CO

 

 

Case 3:18-cr-05579-RJB Document 441 Filed 03/07/19 Page 8 of 24

COUNT 5
_ (Money Laundering)

On or about December 5, 2018, in King County, in the Western District of
Washington, and elsewhere, GREGORY DAVID WERBER and OSCAR HUMBERTO
CARRILLO SALCEDO, did knowingly conduct and attempt to conduct a financial
transaction affecting interstate and foreign commerce, which transaction involved
property represented by a law enforcement officer to be the proceeds of specified
unlawful activity, specifically, distribution of controlled substances, in violation of
Title 21, United States Code, Section 841, with the intent to conceal and disguise the
nature, location, source, ownership and control, of property believed to be proceeds of
specified unlawful activity and to avoid a transaction reporting requirement under State
or Federal law.

All in violation of Title 18, United States Code, Sections 1956(a)(3)(B),

1956(a)(3)(C) and 2.

COUNT 6
(Possession With Intent to Distribute Controlled Substances)
(31900 104 Avenue SE, Unit I-101, Auburn, Washington)

On or about August 31, 2018, at Auburn, within the Western District of
Washington, CARLOS EDUARDO LOPEZ HERNANDEZ and DANIEL OSVALDO |
ROCHA LOPEZ did knowingly possess, with the intent to distribute, and aid and abet the
possession of with the intent to distribute, substances controlled under Title 21, United
States Code, Section 812, Schedules I and II, including heroin, N-phenyl-N-[1-(2-
phenylethyl)-4-piperidinyl] propanamide (Fentanyl), and methamphetamine.

The Grand Jury further alleges that this offense involved 100 grams or more of a
mixture or substance containing a detectable amount of heroin, and 40 grams or more of a
mixture or substance containing a detectable amount of Fentanyl.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the offense charged in Count 1 (Conspiracy).

SECOND SUPERSEDING INDICTMENT UNITED STATES ATTORNEY

; - 1201 PACIFIC AVENUE, SUITE 700
United States v. Lopez Hernandez, et al. (CR18-5579RBL) - 8 TACOMA, WASHINGTON 98402

(253) 428-3800
Co me SNH NH PW NHN

NO DO NY NH KN HN NHN HN KN ee ee ee oe
eo ND MN FP W NY &§ OD O BnxA HD A BP WOW NO KK CO

 

 

Case 3:18-cr-05579-RJB Document 441 Filed 03/07/19 Page 9 of 24

All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(B),
and Title 18, United States Code, Section 2.

COUNT 7 |
(Possession With Intent to Distribute Controlled Substances)
(22025 100 Avenue SE, Kent, Washington

On or about December 6, 2018, at Kent, within the Western District of
Washington, CARLOS EDUARDO LOPEZ HERNANDEZ did knowingly possess, with -
the intent to distribute, and aid and abet the possession of with the intent to distribute,
substances controlled under Title 21, United States Code, Section 812, Schedules I and II,
including heroin.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the offense charged in Count 1 (Conspiracy).

All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C),
and Title 18, United States Code, Section 2.

COUNT 8
(Possession With Intent to Distribute Controlled Substances) .
(12212 SE 310 Street, Unit AA303, Auburn, Washington)

On or about December 6, 2018, at Auburn, within the Western District of
Washington, CARLOS EDUARDO LOPEZ HERNANDEZ did knowingly possess, with
the intent to distribute, and aid and abet the possession of with the intent to distribute,
substances controlled under Title 21, United States Code, Section 812, Schedules I and II,
including heroin and N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide |
(Fentanyl).

The Grand Jury further alleges that this offense involved one kilogram or more of
a mixture or substance containing a detectable amount of heroin.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the offense charged in Count 1 (Conspiracy).

All in violation of Title 21, United States Code, Sections 841(a)(1), (b)(1)(A), and
(b)(1)(C), and Title 18, United States Code, Section 2.

SECOND SUPERSEDING INDICTMENT UNITED STATES ATTORNEY

‘ 1201 PACIFIC AVENUE, SUITE 700
United States v. Lopez Hernandez, et al. (CR18-5579RBL) - 9 TACOMA, WASHINGTON 98402

(253) 428-3800
 

So oe SID Om FP WH HO —

N Bb NO WH KH HN KN HN NO wo wm te
oOo DT NHN A Ss WH NYO Ke DOD OO FTA HD A FSP WD NY KK OC

 

 

Case 3:18-cr-05579-RJB Document 441 Filed 03/07/19 Page 10 of 24

COUNT 9
(Possession With Intent to Distribute Controlled Substances)
(Vehicle Located at 11247 SE 258" Place, Kent, Washington)

On or about December 6, 2018, at Kent, within the Western District of
Washington, JUAN AVILES BERRELLEZA did knowingly possess, with the intent to
distribute, and aid and abet the possession of with the intent to distribute, substances
controlled under Title 21, United States Code, Section 812, Schedules I and II, including
heroin.

The Grand Jury further alleges that this offense was committed during and in

|| furtherance of the offense charged in Count 1 (Conspiracy).

All in violation of Title 21, United States Code, Section 841(a)(1) and (b)(1)(C),
and Title 18, United States Code, Section 2.

COUNT 10
(Possession With Intent to Distribute Controlled Substances)
(Trailer Located at 350 S. Burlington Boulevard, Burlington, Washington)

On or about December 6, 2018, at Burlington, within the Western District of
Washington, JOSE LUIS SIERRA BARRIENTOS did knowingly possess, with the
intent to distribute, and aid and abet the possession of with the intent to distribute, -
substances controlled under Title 21, United States Code, Section 812, Schedules I and I,
including heroin.

The Grand Jury further alleges that this offense involved 100 grams or more of a
mixture or substance containing a detectable amount of heroin.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the offense charged in Count 1 (Conspiracy). |

All in violation of Title 21, United States Code, Section 841(a)(1) and (b)(1)(B),
and Title 18, United States Code, Section 2.

SECOND SUPERSEDING INDICTMENT UNITED STATES ATTORNEY

i 1201 PACIFIC AVENUE, SUITE 700
United States v. Lopez Hernandez, et al. (CR18-5579RBL) - 10 TACOMA, WASHINGTON 98402

(253) 428-3800
0 Oo DQ ND HW BW HO

DO wo NH HN LH KH NN DO ew wm ome ee eet
on HD OA FP WD NO —&§ DBD OO OHA HD XA BW NY KS OS

 

 

Case 3:18-cr-05579-RJB. Document 441 Filed 03/07/19 Page 11 of 24

COUNT 11
(Possession With Intent to Distribute Controlled Substances)
(428 105" Street SW, Everett, Washington)

On or about December 6, 2018, at Everett, within the Western District of .
Washington, HECTOR MANUEL URIAS MORENO did knowingly possess, with the
intent to distribute, and aid and abet the possession of with the intent to distribute,
substances controlled under Title 21, United States Code, Section 812, Schedules IJ and II,
including N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide (Fentanyl).

The Grand Jury further alleges that this offense involved 400 grams or more of a
mixture or substance containing a detectable amount of Fentanyl.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the offense charged in Count 1 (Conspiracy).

All in violation of Title 21, United States Code, Section 841(a)(1) and (b)(1)(A),
and Title 18, United States Code, Section 2.

COUNT 12
(Unlawful User of a Controlled Substance in Possession of Firearm)
(28527 37 Place S, Auburn, Washington)

On or about December 6, 2018, at Auburn, within the Western District of
Washington, URIEL ZELAYA, then being an unlawful user of a controlled substance as
defined in Title 21, United States Code, Section 802, did knowingly possess in and
affecting interstate and foreign commerce firearms, that is:

1) One Glock GMBH Model 19, 9mm pistol, bearing serial number HRH678;

2) One Mossberg, Model 500A, 12 gauge shotgun, with obliterated serial.

number; and

3) One Stevens Arms, Model 311, Series H, 12 gauge shotgun, bearing — |

serial number C904877, .
which had been shipped and transported in interstate and foreign commerce.

All in violation of Title 18, United States Code, Sections 922(g)(3) and 924(a)(2). -

SECOND SUPERSEDING INDICTMENT UNITED STATES ATTORNEY

; 1201 PACIFIC AVENUE, SUITE 700
United States v. Lopez Hernandez, et al. (CR18-5579RBL) - 11 TACOMA, WASHINGTON 98402

(253) 428-3800
Oo Oo INA NWN ON F&F W HPO —

NO NO HN HN NO DN NY NO RNY Soe
ont HN A SP WD NYO KK CO CO FBnA HD AH F&F WW NH —|& O&O

 

 

Case 3:18-cr-05579-RJB Document 441 Filed 03/07/19 Page 12 of 24

COUNT 13 |
(Possession With Intent to Distribute Controlled Substances)
(10545 SE 238" Street, Apt. 8, Kent, Washington)

On or about December 6, 2018, at Kent, within the Western District of
Washington, JESUS RENE SARMIENTO VALENZUELA did knowingly possess, with
the intent to distribute, and aid and abet the possession of with the intent to distribute,
substances controlled under Title 21, United States Code, Section 812, Schedules I and II,
including heroin and N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide
(Fentanyl). . |

The Grand Jury further alleges that this offense involved one kilogram or more of .
a mixture or substance containing a detectable amount of heroin and 40 grams or more of
a mixture or substance containing a detectable amount of Fentanyl.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the offense charged in Count 1 (Conspiracy).

All in violation of Title 21, United States Code, Section 841(a)(1), (b)(1)(A), and
(b)(1)(B), and Title 18, United States Code, Section 2.

COUNT 14
(Possession With Intent to Distribute Controlled Substances)
(1020 SW 305 Street, Federal Way, Washington)

On or about December 6, 2018, at Federal Way, within the Western District of
Washington, MONIQUE GREEN did knowingly possess, with the intent to distribute,
and aid and abet the possession of with the intent to distribute, substances controlled
under Title 21, United States Code, Section 812, Schedules I and_II, including heroin.

The Grand Jury further alleges that this offense involved 100 grams or more of a

mixture or substance containing a detectable amount of heroin.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the offense charged in Count 1 (Conspiracy).

All in violation of Title 21, United States Code, Section 841(a)(1) and (b)(1)(B),
and Title 18, United States Code, Section 2.

SECOND SUPERSEDING INDICTMENT UNITED STATES ATTORNEY

: 1201 PACIFIC AVENUE, SUITE 700
United States v. Lopez Hernandez, et al. (CR18-5579RBL) - 12 TACOMA, WASHINGTON 98402

(253) 428-3800
CON AW BR ww Ye

NO NO BD KN KR KN NO KD HO mie eet
oOo nN HD On BP WO NH KH Oo CO TF THR A F&F WO NH K& CO

 

 

Case 3:18-cr-05579-RJB Document 441 Filed 03/07/19 Page 13 of 24

COUNT 15 .
(Unlawful User of a Controlled Substance in Possession of Firearm)
(2515 196" Street SW, Room 210, Lynnwood, Washington)

On or about December 5, 2018, at Lynnwood, within the Western District of
Washington, ANDREW CAIN KRISTOVICH, then being an unlawful user of a
controlled substance as defined in Title 21, United States Code, Section 802, did
knowingly possess in and affecting interstate and foreign commerce firearms, that is:

1) One FN Five-Seven 5.7x28mm caliber pistol, bearing serial number

386358000; |

2) One Spike’s Tactical ST15 .22 caliber rifle with Eotech sight, bearing serial

number NSL138149; |

3) One Smith & Wesson M&P-15 5.56 caliber rifle, bearing serial number

TH98130; .
4) One Ballistic Advantage DCP3 .223 caliber rifle, bearing serial number
BAO01843; and

5) One Palmetto State Armory PA-15 5.56 NATO caliber rifle, bearing serial

number PI017940; |

|| which had been shipped and transported in interstate and foreign commerce. »

All in violation of Title 18, United States Code, Sections 922(g)(3) and 924(a)(2).
COUNT 16
(Unlawful User of a Controlled Substance in Possession of Firearm)
(222 SW Everett Mall Way, Unit 1073, Everett, Washington)

On or about December 5, 2018, at Everett, within the Western District of
Washington, ANDREW CAIN KRISTOVICH, then being an unlawful user of a
controlled substance as defined in Title 21, United States Code, Section 802, did
knowingly possess in and affecting interstate and foreign commerce firearms, that is:

1) One Springfield Armory Saint 5.56 caliber rifle, bearing serial number

ST149614;
2) One Spikes Tactical ST15 5.56 caliber rifle, bearing serial number
DV039846;
SECOND SUPERSEDING INDICTMENT UNITED STATES ATTORNEY
United States v. Lopez Hernandez, et al. (CR18-5579RBL) - 13 1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
Oo Oe NI HD VW F&F W NH

NM DP NHN KN KH KN KH KN DN Bir met
eo aT HD ON BP WN KK CO OO FAT HD HW BP WO NY KK CO

 

 

 

Case 3:18-cr-05579-RJB Document 441 Filed 03/07/19 Page 14 of 24

3) One Keltec RDB 5.56 caliber rifle, bearing serial number Z2R11;
4) One CZ Scorpion EVO 3 9mm rifle, bearing serial number C688533:
5) One Spikes Tactical ST15 5.56 caliber rifle, bearing serial number
SCR058491; |
6) One AR-15 Multi Caliber rifle, bearing serial number 18946; and
7) One Keltec KSG 12 gauge shotgun, bearing serial number XXAY54;
which had been shipped and transported i in interstate and foreign commerce.
All in violation of Title 18, United States Code, Sections 922(g)(3) and
924(a)(2).

COUNT 17
(Possession With Intent to Distribute Controlled Substances)
(5824 152" Street E, Puyallup, Washington)

On or about December 6, 2018, at Puyallup, within the Western District of
Washington, GERALD KEITH RIGGINS did knowingly possess, with the intent to
distribute, and aid and abet the possession of with the intent to distribute, substances .
controlled under Title 21, United States Code, Section 812, Schedules I and II, including
heroin. . |

The Grand Jury further alleges that this offense involved 100 grams or more of a
mixture or substance containing a detectable amount of heroin.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the offense charged in Count 1 (Conspiracy).

All in violation of Title 21, United States Code, Section 841(a)(1) and (b)(1)(B),
and Title 18, United States Code, Section 2.

COUNT 18
(Felon in Possession of Firearm)
(5824 1524 Street E, Puyallup, Washington)
yallup

On or about December 6, 201 8, at Puyallup, within the Western District of
Washington, GERALD KEITH RIGGINS, having been previously convicted of crimes
punishable by imprisonment for a term exceeding one year, to wit:

SECOND SUPERSEDING INDICTMENT UNITED STATES ATTORNEY

; 1201 PACIFIC AVENUE, SUITE 700
United States v. Lopez Hernandez, et al. (CR18-5579RBL) - 14 TACOMA, WASHINGTON 98402

(253) 428-3800
 

Oo Se SF HD A SP WH NY

iw) bo bo i) Ww) i) No bdo NB oe —" — — — — — — — —
oO NN ON SP WY NY KH CO OO DAD HD OH FSF WY NHN KK OC

 

 

 

Case 3:18-cr-05579-RJB Document 441 Filed 03/07/19 Page 15 of 24

a. Distribution of Heroin and Possession of Firearm by Prohibited Person, on
or about March 22, 2013, in United States District Court for the Western
District of Washington, Case No. CR12-207MIP; and

b. Violation of the Uniform Controlled Substances Act, on or about March 1,
1999, in King County Superior Court, Case No. 99-1-00833-9;

did knowingly possess in and affecting interstate and foreign commerce firearms, that is:

\

1) One Smith & Wesson M&P 40 .40 caliber pistol, bearing serial number
DVX7047; :
2) One Norinco SKS 7.62 x 39mm caliber rifle, bearing serial number
8164364P; and a
3) One Bersa Thunder Ultra Compact Pro .45 caliber handgun, bearing serial
number 563670;
which had been shipped and transported in interstate and foreign commerce.
All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).
ASSET FORFEITURE ALLEGATIONS
Drug Offenses

The allegations in Counts 1, 6 through 11, 13 through 14, and 17 of this Second
Superseding Indictment are hereby realleged and incorporated by reference herein for the
purpose of alleging forfeiture to the United States pursuant to Title 21, United States
Code, Section 853.

Pursuant to Title 21, United States Code, Section 853, upon conviction of the
felony drug offenses charged in Counts 1, 6 through 11, 13 through 14, and 17 of this
Second Superseding Indictment, defendants CARLOS EDUARDO LOPEZ
HERNANDEZ, DANIEL OSVALDO ROCHA LOPEZ, JAIME HEREDIA CASTRO,
JUAN AVILES BERRELLEZA, EDGAR CABRERA, OTHON ALONSO VEA
CERVANTES, CESAR LOYA SOTO, MANUEL LOYA SOTO, JULIAN GAUGE
ORDONEZ, JOSE LUIS SIERRA BARRIENTOS, HECTOR MANUEL URIAS
MORENO, JORGE VALENZUELA ARMENTA, URIEL ZELAYA, ARTURO FRIAS"

SECOND SUPERSEDING INDICTMENT UNITED STATES ATTORNEY

i 1201 PACIFIC AVENUE, SUITE 700
United States v. Lopez Hernandez, et al. (CR18-5579RBL) - 15 TACOMA, WASHINGTON 98402

(253) 428-3800
 

Co eo I WD AW PW NY &

BO DO NH HN KH HO KD HN Nw wR RR ee
eo tN DN MH FW NYO KY CO UO BATH HA FSP WD NY KH CO

 

 

Case 3:18-cr-05579-RJB Document 441 Filed 03/07/19 Page 16 of 24

CEBALLOS, JUAN JOSE HIGUERA GONZALEZ, JESUS RENE SARMIENTO
VALENZUELA, MONIQUE GREEN, ANDREW CAIN KRISTOVICH, JOSE
RANGEL ORTEGA, GERALD KEITH RIGGINS, ESTHER LA RENA SCOTT,
MICHAEL JOHN SCOTT, KAREN SURYAN, ORLANDO BARAJAS, OSCAR
HUMBERTO CARRILLO SALCEDO, MARTIN GONZALEZ JIMENEZ, HECTOR
MARIO JACOBO CHAIREZ, JESUS ALFONSO MORA QUINONEZ, and RAMON
PUENTES shall forfeit to the United States of America any and all property, real or
personal, constituting or derived from, any proceeds the defendants obtained, directly or
indirectly, as the result of such offenses, and shall further forfeit any and all property, real
or personal, used, or intended to be used, in any manner or part, to commit, or to facilitate
the commission of, such offenses. The property to be forfeited includes, but is not
limited to, the following:
a. One hundred sixty-four thousand, one hundred and sixteen dollars
($164,116.00), more or less, seized from 31900 104th Avenue Southeast,
Unit I-101, Auburn, Washington, on August 31, 2018;
b. Four pairs of shoes, seized from 31900 104th Avenue Southeast, Unit I-
101, Auburn, Washington, on August 31, 2018;
c. Seventy thousand, four hundred and fifty dollar ($70,450.00), more or less,
seized from 12212 SE 310" Street, Unit AA303, Auburn, Washington, on
December 6, 2018; |
d. Two thousand, eight hundred and fifty-two dollars ($2,852.00), more or
less, seized from 11247 SE 258" Place, Apartment D306, Kent,
Washington, on December 6, 2018;
e. Seized from 28527 37" Place S, Auburn, Washington, on December 6,

2018:
1, One Glock GMBH Model 19, 9mm pistol, bearing serial number
HRH678;
SECOND SUPERSEDING INDICTMENT UNITED STATES ATTORNEY
United States v. Lopez Hernandez, et al. (CR18-5579RBL) - 16 1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
Co Fe 4S HD A Ff WO NY

NO HNO HNO WH HN NH HD KN KR we RR me
oOo st HD A SP WY NY KM CO Oo FA HD A SF WO NY KF CO

 

 

Case 3:18-cr-05579-RJB Document 441 Filed 03/07/19 Page 17 of 24

4.

One Mossberg, Model 500A, 12 gauge shotgun, with obliterated
serial number; and

One Stevens Arms, Model 311, Series H, 12 gauge shotgun, bearing
serial number C904877; and

Miscellaneous ammunition;

ff. Ten thousand, two hundred and fourteen dollars ($10,214.00), more or less,
seized from 10545 SE 238" Street, Apartment 8, Kent, Washington, on
~ December 6, 2018;

g. Two thousand, two hundred and three dollars ($2,203.00), more or less,
seized from the person of ANDREW CAIN KRISTOVICH, on December
5, 2018; | |

h. Seized from a green Ford Ranger bearing Washington license plate

. C41749L, located in Tulalip, Washington, on December 5, 2018:

1.

6.

One Ruger Model EC9S, 9mm pistol, bearing serial number
455-33254;

One Heckler and Koch Model VP9, 9mm pistol, bearing serial | |
number 224-187814;

One Ruger, Model SP101, .38 caliber revolver, bearing serial
number 570-25328;

One Storm Lake Machinery, unknown model/caliber, bearing serial
number NM7791435; | | .

One Ruger Model SR45, .45 caliber pistol, bearing serial number
380-19717; and

Miscellaneous ammunition and a magazine;

i. Seized from 2515 196 Street SW, Room 210, Lynnwood, Washington, on
December 5, 2018 .

1. One FN Five-Seven 5.7x28mm caliber pistol, bearing serial number

386358000;
SECOND SUPERSEDING INDICTMENT UNITED STATES ATTORNEY
United States v. Lopez Hernandez, et al. (CR18-5579RBL) - 17 1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
oOo © IN HD OT BP WO NH

NYO NO NYO NH NH NY NY NY NO &— KF HF FF | ROS =| ee
oO SN WA BP W HNO K&§ OD OO MFA HD OA BP WW NH —& CO

 

 

Case 3:18-cr-05579-RJB Document 441 Filed 03/07/19. Page 18 of 24

One Spike’s Tactical ST15 .22 caliber rifle with Eotech sight,
bearing serial number NSL138149;

One Smith & Wesson M&P-15 5.56 caliber rifle, bearing serial
number TH98130; 7

One Ballistic Advantage DCP3 .223 caliber rifle, bearing serial
number BA01843; |

One Palmetto State Armory PA-15 5.56 NATO caliber rifle, bearing

~ serial number PI017940; and

Miscellaneous ammunition, magazines, firearms parts and

accessories, and body armor;

j. Seized from Public Storage, Unit 1702, 222 SW Everett Mall Way, Everett,
Washington, on December 5, 2018:

1. One Aero Precision X15 rifle, bearing serial number XO95034;

2. One Springfield Armory Saint 5.56 caliber rifle, bearing serial
number ST149614;

3. One Aero Precision M5 .308 caliber rifle, bearing serial number
US70096;

4. One Spikes Tactical ST15 5.56 caliber rifle, bearing serial number
DV039846; |

5. One Keltec RDB 5.56 caliber rifle, bearing serial number Z2R11;

6. One CZ Scorpion EVO 3 9mm rifle, bearing serial number
C688533;

7. One Spikes Tactical ST15 5.56 caliber rifle, bearing serial number
SCR058491; oe

8. One Aero Precision X15 .223 caliber rifle, bearing serial number
X096897;

9. One Aero Precision M5 .308 caliber rifle, bearing serial number
US71941;

United States» Lopes Herandes, eta. (CRI8-SST9RBL) - 18 120 Paome Ave, Sum 70

TACOMA, WASHINGTON 98402
(253) 428-3800
DB dN NO HN HN HN HN KH DN wm wm i et

Coe DW DW FB WN

 

 

Case 3:18-cr-05579-RJB _Document 441 Filed 03/07/19 Page 19 of 24

10.

11.

12.

13.

14.

15.

One Aero Precision Freedom 5.56 caliber rifle, bearing serial
number 3832;
One Aero Precision AP-15 Rifle, bearing serial number PEW02147 ;

One AR-15 Multi Caliber rifle, bearing serial number 18946;

One Keltec KSG 12 gauge shotgun, bearing serial number
XXAY54; |

One Aero Precision X15 .223 Caliber Rifle, bearing serial number
X167500; and

Miscellaneous ammunition, magazines, and firearms parts and

accessories;

k. Seized from 5824 1524 Street E, Puyallup, Washington, on December 6,

2018:
1.

4.

‘One Smith & Wesson M&P 40 .40 caliber pistol, bearing serial

number DVX7047, with a loaded magazine;

One Norinco SKS 7.62 x 39mm caliber rifle, bearing serial number

-8164364P:

One Bersa Thunder Ultra Compact Pro .45 caliber handgun, bearing .
serial number 563670; and

Miscellaneous ammunition;

1. Forty-four thousand, three hundred and sixty-two dollars ($44,362.00),
more or less, seized from 8024 150" Street SE, Snohomish, Washington, on
December 6, 2018; . |

m. One hundred and nineteen thousand, four hundred and ninety-eight dollars
($119,498.00), more or less, seized from 628 East Fairhaven Avenue,
Burlington, Washington, on December 6, 2018;

n. Eighteen thousand, and two dollars ($18,002.00), more or less, seized from

310 N. Anacortes Street, Burlington, Washington, on December 6, 2018;

SECOND SUPERSEDING INDICTMENT UNITED STATES ATTORNEY
United States v. Lopez Hernandez, et al. (CR18-5579RBL) - 19 1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
o fe HN HD OH F&F WD NO =

bo NO NO NO NO NO HN No DRO meme eet
on HD ON F&F WH NYO KK CO OO DBA HD NA fF W NY K—-& CO

 

 

Case 3:18-cr-05579-RJB Document 441 Filed 03/07/19 Page 20 of 24

oO. Nineteen thousand, four hundred dollars ($19,400.00), more or less, seized
from 229 Andover Parkway East, # 409, Tukwila, Washington, on or about
December 5, 2018; |
p. Twenty-four thousand, two hundred and ninety dollars ($24,290.00), more
| or less, seized from 3608 The Strand, Apartment 3, Manhattan Beach,
California, on or about December 5, 2018; and
q. Sums of money representing the proceeds that each defendant individually
obtained as a result of the Conspiracy to Distribute Controlled Substances,
as alleged in Count 1, above. |
Money Laundering Offenses

The allegations in Counts 2-5 of this Second Superseding Indictment are hereby
realleged and incorporated by reference herein for the purposes of alleging forfeiture to
the United States pursuant to Title 18, United States Code, Section 982(a)(1).

Upon conviction of the felony offense in violation of Title 18, United States Code,
Sections 1956, as charged in Counts 2-5 of this Second Superseding Indictment,
defendants JAIME HEREDIA CASTRO, ORLANDO BARAJAS, OSCAR
HUMBERTO CARRILLO SALCEDO, CARLOS EDUARDO LOPEZ HERNANDEZ,
DANIEL OSVALDO ROCHA LOPEZ, EDGAR CABRERA, and GREGORY DAVID
WERBER shall forfeit to the United States of America any property, real or personal,
involved in such offenses, and any property traceable to such property, including but not
limited to the following, |

a. Sums of money representing any property, real or personal, involved in the

offenses charged in Counts 2-5 of this. Second Superseding Indictment, and
any property traceable to such property that each defendant individually  -
obtained;

b. One hundred and nineteen thousand, four hundred and ninety-eight dollars

($119,498.00), more or less, seized from 628 East Fairhaven Avenue,
Burlington, Washington, on December 6, 2018;

SECOND SUPERSEDING INDICTMENT UNITED STATES ATTORNEY

; 1201 PACIFIC AVENUE, SUITE 700
United States y. Lopez Hernandez, et al, (CR18-5579RBL) - 20 TACOMA, WASHINGTON 98402

(253) 428-3800
Co eo SN DN OH PSP WD NYO —

Do po NbN NY HO NH HY NY HN |= § §-— §— §- | KF |
oO ~l ON NA > we bo —_ © oO eo “TON Gs & QW RO — OQ

 

 

Case 3:18-cr-05579-RJB Document 441 Filed 03/07/19 Page 21 of 24

C. Eighteen thousand, and two dollars ($18,002.00), more or less, seized from
310 N. Anacortes Street, Burlington, Washington, on December 6, 2018;

d. Nineteen thousand, four hundred dollars ($19,400.00), more or less, seized
from 229 Andover Parkway East, # 409, Tukwila, Washington, on or about
December 5, 2018; and . .

€. Twenty-four thousand, two hundred and ninety dollars ($24,290.00), more
or less, seized from 3608 The Strand, Apartment 3, Manhattan Beach,
California, on or about December 5, 2018. | |

Firearms Offenses .

The allegations in Counts 12, 15-16, and 18 of this Second Superseding
Indictment are hereby realleged and incorporated by reference for the purpose of alleging
forfeiture pursuant to Title 18, United States Code, Section 924(d)(1) and Title 28, United
States Code, Section 2461(c).

Upon conviction of the felony offenses alleged in Counts 12, 15-16, and 18 of this
Second Superseding Indictment, defendants URIEL ZELAYA, ANDREW CAIN
KRISTOVICH, and GERALD KEITH RIGGINS, shall forfeit to the United States any
firearms or ammunition involved in or used in any knowing violation of Title 18, United
States Code, Section 922(g), including, but not limited to, the following:

a. Seized from 28527 37" Place S, Auburn, Washington, on December 6,

2018: .

1. | One Glock GMBH Model 19, 9mm pistol, bearing serial number:
HRH678; — |

2. One Mossberg, Model 500A, 12 gauge shotgun, with obliterated
serial number; and

3. One Stevens Arms, Model 311, Series H, 12 gauge shotgun, bearing
serial number C904877; and

4. Miscellaneous ammunition;
SECOND SUPERSEDING INDICTMENT UNITED STATES ATTORNEY
United States v. Lopez Hernandez, et al. (CR18-5579RBL) - 21 1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
 

oOo fe IND A BP WHO HNO

DB db NHN NY NO PN KH KN NO eB wo ee
Oo DTD MW. BP WO NY KF SD BO FH IT DH OT FP W NY KF CS

 

 

 

Case 3:18-cr-05579-RJB Document 441 Filed 03/07/19 Page 22 of 24

b. Seized from 2515 196" Street SW, Room 210, Lynnwood, Washington, on

December 5, 2018

1. One FN Five-Seven 5.7x28mm caliber pistol, bearing serial number
386358000; |

2. One Spike’s Tactical STI5 .22 caliber rifle with Eotech sight,
bearing serialnumber NSL138149;

3. One Smith & Wesson M&P-15 5.56 caliber rifle, bearing serial
number TH98130; ,

4, One Ballistic Advantage DCP3 .223 caliber rifle, bearing serial -
number BA01843;

5. One Palmetto State Armory PA-15 5.56 NATO caliber rifle, bearing
serial number PI017940; and

6. Miscellaneous ammunition, magazines, firearms parts and

accessories, and body armor;

c. Seized from Public Storage, Unit 1702, 222 SW Everett Mall Way, Everett,
Washington, on December 5, 2018:

1. One Springfield Armory Saint 5.56 caliber rifle, bearing serial
number ST149614;

2. One Spikes Tactical ST15 5.56 caliber rifle, bearing serial number
DV039846;

3. One Keltec RDB 5.56 caliber rifle, bearing serial number Z2R11;

4, One CZ Scorpion EVO 3 9mm rifle, bearing serial number
C688533;

5. One Spikes Tactical ST15 5.56 caliber rifle, bearing serial number
SCR058491; -

6. One AR-15 Multi Caliber rifle, bearing serial number 18946;

7. One Keltec KSG 12 gauge shotgun, bearing serial number
XXAY54; and

United State v Lopes Hemandes, ta. (CRIB-SSTSRBL)-22 "ol Paco aver Su 0

TACOMA, WASHINGTON 98402
(253) 428-3800
Oo fF SAD A fF W NH

NO NO NO WHO NO NY NN NY NYO KR RB BSB RR RR FSF Se RS SO
oO sa HN UN BP Ww NYO § OD OOH ANT HDR NH SF W NH KF SC

 

 

Case 3:18-cr-05579-RJB Document 441. Filed 03/07/19 Page 23 of 24

8. Miscellaneous ammunition, magazines, and firearms parts and
accessories; _
d. Seized from 5824 152nd Street E, Puyallup, Washington, on December 6,
2018: |
1, One Smith & Wesson M&P 40 .40 caliber pistol, bearing serial
number DVX7047, with a loaded magazine;
2. One Norinco SKS 7.62 x 39mm caliber rifle, bearing serial number
8164364P;
3. One Bersa Thunder Ultra Compact Pro .45 caliber handgun, bearing
serial number 563670; and
4. Miscellaneous ammunition.
Substitute Assets
| If any of the property described above, as a result of any act or omission of the
defendants:
a cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the Court;
d. has been diminished in value; or
e. has been commingled with other property which cannot be divided without
difficulty,
//
H
HI
United States». Lopes Hemandes, ea. (CRI8-SSTRBL) -23 abt sci avo S00

TACOMA, WASHINGTON 98402
(253) 428-3800
Case 3:18-cr-05579-RJB Document 441 Filed 03/07/19 Page 24 of 24

it is the intent of the United States, pursuant to Title 21, United States Code, Section

 

 

 

 

 

 

 

1
2 || 853(p), to seek the forfeiture of any other property of the defendants up to the value of
3 || the above-described forfeitable property.
4
5 A TRUE BILL:
6 DATED: 3- %- 2OI
q (Signature of Foreperson redacted ©
8 pursuant to the policy of the Judicial
9 Conference of the United States)
10 - FOREPERSON
11
tb | eee Se
BRIAN T. MORAN
14 United States Attorn,
16 SARWH Y. VOGEL |
17 || Assistant United States Attorney
19 | Komp Maan
19 Lo
30 MARCI\L. EXZSWORTH{ )
Assistant United States oe
21
22
23 || KARYN S{JOJINSON
74 Assistant United States Attorney
25
26
27
28
SECOND SUPERSEDING INDICTMENT UNITED STATES ATTORNEY

| 1201 PACIFIC AVENUE, SUITE 700
United States v. Lopez Hernandez, et al. (CR18-5579RBL) - 24 TACOMA, WASHINGTON 98402

(253) 428-3800
